            Case 2:19-cr-00321-APG-VCF Document 21 Filed 08/23/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     SIMON F. KUNG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6268
 5   Fax: 702.388.6418
     simon.kung@usdoj.gov
 6   Attorneys for the United States

 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00321-APG-VCF

10                  Plaintiff,                         Stipulation to Continue Revocation
                                                       Hearing
11          v.

12   MIKAELA CUEVAS,

13                  Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

16   Chiou, Acting United States Attorney, and Simon F. Kung, Assistant United States

17   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public

18   Defender, and Shari L. Kaufman, Assistant Federal Public Defender, counsel for Mikaela

19   Cuevas, that the Revocation Hearing currently scheduled on August 25, 2021 at 9:30 a.m.

20   be vacated and continued to a date and time convenient to the Court, but no sooner than

21   forty-five (45) days.

22          This Stipulation is entered into for the following reasons:

23          1.      Defense counsel requires additional time to prepare, investigate, and discuss

24   the case with Defendant;
           Case 2:19-cr-00321-APG-VCF Document 21 Filed 08/23/21 Page 2 of 3




1          2.       The defendant is out of custody and agrees with the need for the

2    continuance;

3          3.       The parties agree to the continuance.

4

5

6    Dated: August 23, 2021

7

8    CHRISTOPHER CHIOU                                 RENE L. VALLADARES
     Acting United States Attorney                     Federal Public Defender
9
     s/ Simon F. Kung                                  s/ Shari L. Kaufman
10   Simon F. Kung                                     Shari L. Kaufman
     Assistant United States Attorney                  Assistant Federal Public Defender
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
           Case 2:19-cr-00321-APG-VCF Document 21 Filed 08/23/21 Page 3 of 3




1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00321-APG-VCF
3
                    Plaintiff,                          Findings and Order on Stipulation
4
            v.
5
     MIKAELA CUEVAS,
6
                    Defendant.
7

8

9           Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.     Defense counsel requires additional time to prepare, investigate, and discuss

12   the case with Defendant;

13          2. The defendant is out of custody and agrees with the need for the continuance;

14          3. The parties agree to this continuance.

15          THEREFORE, IT IS HEREBY ORDERED that the revocation hearing in the

16   above-captioned matter currently scheduled for August 25, 2021 at 9:30 a.m., be vacated

17   and continued to a date and time convenient to this court, that is

        October 26
     __________________________,   2021
                                 _____________,                   10:30 a.m. by video.
                                                at the hour of _____:______.
18

19
                        23rd day of August, 2021.
            DATED this _____
20

21

22
                                                        _______________________________
23                                                      United States District Court Judge

24

                                                   3
